Name: 85/220/EEC: Commission Decision of 22 March 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  America;  agricultural policy;  trade;  agricultural activity;  tariff policy
 Date Published: 1985-04-12

 Avis juridique important|31985D022085/220/EEC: Commission Decision of 22 March 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from Colombia Official Journal L 102 , 12/04/1985 P. 0053 - 0063 Finnish special edition: Chapter 3 Volume 18 P. 0164 Spanish special edition: Chapter 03 Volume 34 P. 0121 Swedish special edition: Chapter 3 Volume 18 P. 0164 Portuguese special edition Chapter 03 Volume 34 P. 0121 *****COMMISSION DECISION of 22 March 1985 concerning animal health conditions and veterinary certification for imports of fresh meat from Colombia (85/220/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas the health conditions and health certificates required on imports of fresh meat from Colombia were laid down by Commission Decision 78/964/EEC (3), notably on account of the situation with regard to foot-and-mouth disease then existing in Colombia; Whereas further on-the-spot inspections have shown that the situation in Colombia regarding foot-and-mouth disease has been improved in areas 1, 2 and 3; Whereas it is necessary to take account of the situation in Colombia regarding foot-and-mouth disease and particularly of the situation at present; Whereas the measures adopted by Member States must be modified in the light of any developments in the particular health situation of each third country; Whereas specific measures of animal health protection should be adopted on a Community basis as provided for by the Directive; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries; whereas these provisions must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to re-examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of fresh meat from Colombia as follows: (a) deboned fresh meat of bovine animals excluding offals, from areas 1, 2 and 3 as described in paragraph 4, from which have been removed the major accessible lymphatic glands, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A and which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B and which must accompany the consignment; (c) the following offals of bovine animals, from areas 1, 2 and 3 as described in paragraph 4: - completely trimmed hearts, - completely trimmed livers, - completely trimmed tongues without bone, cartilage or tonsils, conforming to the guarantees laid down in the animal health certificate in accordance with Annex C and which must accompany the consignment. 2. Member States may authorize the importation of masseter muscles of bovine animals from areas 1, 2 and 3 as described in paragraph 4 into their territory under Article 18 (2) of Directive 72/462/EEC, which present the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex C. 3. Member States shall prohibit the import of categories of fresh meat from Colombia other than those mentioned in paragraphs 1 and 2. 4. Areas 1, 2 and 3 mentioned in paragraphs 1 and 2 are described as follows: (a) Area 1: The zone included within the following borderlines: from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo Tiburon; from this point to the Pacific Ocean following the Colombian-Panamanian border; from this point to the mouth of the Valle River along the Pacific Coast, and from this point along a straight line to the point where the Murri River flows into the Atrato River; (b) Area 2: The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato River) and Frontino; (c) Area 3: The zone included within the following borderlines: from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its headwaters at Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Departments of Antioquia and Cordoba, and from this point to the mouth of the Sinu River along the Atlantic Coast. Article 2 1. By way of derogation from Article 1 (3), Member States may also authorize the importation of trimmed lungs of bovine animals which present the guarantees laid down in the accompanying health certificate corresponding with the specimen given in Annex C and which are to be used exclusively in the manufacture of pet food. 2. The authorization mentioned in paragraph 1 shall be given only to a processing establishment approved by the national authorities and under continuous veterinary supervision and on condition that a guarantee is provided that the raw material will be used only for the specified purpose without risk of contact with any product which remains unsterilized, and that it will not leave the establishment in its original state, except in case of necessity where it is officially consigned to an animal carcase destruction plant under the control of an official veterinarian. In addition the following minimum conditions shall be met: (a) before arrival in Community territory the raw material shall be enclosed in leak-proof containers which shall bear the mark 'Use restricted to the manufacture of pet food'; the accompanying documents shall be endorsed 'Use restricted to the manufacture of pet food', together with the name and address of the consignee; (b) the raw material shall be transported from the point of arrival in Community territory in vehicles or containers or other means of transport which are leak-proof, duly sealed, to the processing establishment approved by the national authorities and under continuous veterinary supervision; however, in case of necessity, the raw material may be consigned temporarily to an approved cold store which is under continuous veterinary supervision provided the above conditions are met; (c) on arrival in the territory of the Member State of destination and before dispatch of the raw material to the approved processing establishment, notification of intending dispatch shall be made by the quickest route possible to the local official veterinarian; (d) the raw material, during manufacture, shall be sterilized in tins in such a way as to achieve a minimum Fc value of 3 and a veterinary inspection shall be made to ensure that the finished product has actually achieved that value; (e) the vehicles and containers or any other means of transport referred to in (b) and all equipment and utensils which come into contact with the raw material before sterilization shall be cleansed and disinfected and packagings shall be destroyed in an incinerator. 3. The authorization mentioned in paragraph 1 shall be notified to the competent authorities of Member States through which the raw material will pass. Article 3 While continuing to prohibit routine vaccination against foot-and-mouth disease in their territories, Denmark, Ireland and the United Kingdom may, in respect of the deboned fresh meat of bovine animals referred to under Article 1 (1) (a), and of the offals referred to in Article 1 (1) (c), retain the regime which they were applying to the importation of this fresh meat on the date of coming into effect to this Decision. Article 4 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 5 This Decision shall enter into force on 1 April 1985 at which date Commission Decision 78/964/EEC shall be hereby repealed. However, the certificates currently used may be used until 30 June 1985. Article 6 This Decision is addressed to the Member States. Done at Brussels, 22 March 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 329, 24. 11. 1978, p. 24. ANNEX A ANIMAL HEALTH CERTIFICATE for deboned fresh meat (1) of bovine animals, excluding offals, intended for consignment to the European Economic Community Country of destination Reference to the public health certificate Exporting country: COLOMBIA (areas 1, 2 and 3) (2) Ministry Department References (Optional) I. Identification of meat Meat (3) of bovine animals Nature of cuts (4) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) (5) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) (5) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (6) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the de-boned fresh meat described above is obtained from: - bovine animals which have remained in the territory of Colombia (areas 1, 2 and 3) (2) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is either officially prohibited (area 1) or regularly carried out and officially controlled (areas 2 and 3), - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days and around which, within a radius of 25 km, there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to Directive 64/433/EEC (7) at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the deboned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the de-boned fresh meat described above originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours before the bones were removed; 4. (8) Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for consumption from domestic bovine animals which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) (a) Area 1: The zone included within the following borderlines: from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo Tiburon; from this point to the Pacific Ocean following the Colombian-Panamanian border; from this point to the mouth of the Valle River along the Pacific Coast, and from this point along a straight line to the point where the Murri River flows into the Atrato River. (b) Area 2: The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato River) and Frontino. (c) Area 3: The zone included within the following borderlines: from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its headwaters at Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Departments of Antioquia and Cordoba, and from this point to the mouth of the Sinu River along the Atlantic Coast. (3) Only deboned fresh meat from bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (4) Fresh meat is only authorized for importation when all bones have been removed. (5) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (6) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (7) As last amended by Directive 83/90/EEC. (8) Additional conditions required by the United Kingdom. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination Reference to public health certificate Exporting country: COLOMBIA Ministry Department References (Optional) I. Identification of meat Meat of domestic solipeds Nature of cuts Type of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Colombia for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for offal (1) of bovine animals intended for consignment to the European Economic Community Country of destination Reference to the public health certificate Exporting country: COLOMBIA (areas 1, 2 and 3) (2) Ministry Department References (Optional) I. Identification of offal Offal of bovine animals Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) and veterinary approval number(s) (3) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) (3) of the approved cutting plant(s) III. Destination of offal The offal will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (4) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - bovine animals which have remained in the territory of Colombia (areas 1, 2 and 3) (2) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is either officially prohibited (area 1) or regularly carried out and officially controlled (areas 2 and 3), - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days and around which, within a radius of 25 km, there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to Directive 64/433/EEC (5) at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at a room temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours; 4. (6) Done at , on Seal (Signature of official veterinarian) (1) Only the following offal of bovine animals is authorized for importation: hearts and livers from which lymphatic glands, adhering connective tisse and fat have been completely removed and tongues without bone, cartilage and tonsils and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC (5), from which lymphatic glands, adhering connective tissue and fat have been completely removed. However, the following may also be authorized for importation under the conditions laid down in Article 2: trimmed lungs of bovine animals intended exclusively for the manufacture of pet food, from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed. (2) (a) Area 1: The zone included within the following borderlines: from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo Tiburon; from this point to the Pacific Ocean following the Colombian-Panamanian border; from this point to the mouth of the Valle River along the Pacific Coast, and from this point along a straight line to the point where the Murri River flows into the Atrato River. (b) Area 2: The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato River) and Frontino. (c) Area 3: The zone included within the following borderlines: from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its headwaters at Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Departments of Antioquia and Cordoba, and from this point to the mouth of the Sinu River along the Atlantic Coast. (3) Optional when the country of destination authorizes the importation of fresh meat for use other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. (5) As last amended by Directive 83/90/EEC. (6) Additional conditions required by the United Kingdom.